Fullerton, C. J.
(dissenting) — I cannot agree with the majority that the jurors Ogden, Thompson, and Lynch were qualified. The two first named were, I think, disqualified under the rule in State v. Murphy, 9 Wash. 204 (37 Pac. 420), and State v. Wilcox, 11 Wash. 215 (39 Pac. 368), and that juror Lynch was disqualified because prejudiced against one of the defenses interposed. True, the latter said, in answer to questions put to him by the judge, that he could give the defendant the benefit of the defense of insanity caused by drunkenness, or the benefit of a reasonable doubt on the question; yet it is well known that one having a prejudice against a particular defense is much harder to convince of its existence than is one whose mind is free to act. Neither can I agree that it is improper to ask a person called as a juror whether or not he has a prejudice against a man who stands charged with ■crime. Such a prejudice does exist, and, when strong enough to affect the juror’s decision, is a disqualification. By the Code a proposed juror is made a competent witness as to his own qualifications, and I see no reason why *132he may not he examined on any subject that affects his qualifications. But if it were not a question going to the competency of the juror, I still think it permissible. In this state a certain number of challenges are allowed each party, which can be exercised without assigning a reason therefor. If this right is to remain of value, then the parties must have the privilege of examining jurors somewhat more widely than the statutory right to challenge for cause will warrant. As preliminary to this right of peremptory challenge, I think such questions as this are not only permissible, but proper. In my opinion, the judgment should be reversed, and a new trial granted.